         Case: 3:20-cv-00609-jdp Document #: 3 Filed: 07/01/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 AJ RUETH,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 20-cv-609-jdp
 KRISTINE METZ, et al

         Defendants.


       Plaintiff AJ Rueth has filed a proposed civil complaint and requested leave to proceed

without prepaying the filing fee. To evaluate plaintiff’s request to proceed without prepayment

of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than July 22, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff AJ Rueth may have until July 22, 2020 to submit a trust

fund account statement for the period beginning approximately January 1, 2020 and ending

approximately July 1, 2020. If, by July 22, 2020, plaintiff fails to respond to this order, I will
         Case: 3:20-cv-00609-jdp Document #: 3 Filed: 07/01/20 Page 2 of 2



assume that plaintiff wishes to withdraw this action voluntarily. In that event, the case will be

closed without prejudice to plaintiff filing the case at a later date.




               Entered this 1st day of July, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
